           Case 2:20-cr-00014-KJM Document 77 Filed 08/05/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     BRYAN PAUL TAMBLYN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            )   Case No. 2:20-cr-00014-KJM
10                                                        )
                     Plaintiff,                           )   STIPULATION FOR MODIFICATION OF
11                                                        )   CONDITIONS OF PRETRIAL RELEASE TO
     vs.                                                  )   CONVERT HOME DETENTION TO CURFEW;
12                                                        )   [PROPOSED] ORDER
     BRYAN PAUL TAMBLYN,                                  )
13                                                        )   Hon. Jeremy D. Peterson
                     Defendant.                           )
14                                                        )
                                                          )
15
              At the request of Pretrial Services, the defendant, BRYAN PAUL TAMBLYN, by and
16
     through his attorney of record, Assistant Federal Defender Megan T. Hopkins, and the UNITED
17
     STATES, by and through its attorney of record, Christina McCall, hereby stipulate to and request
18
     an order from this Court modifying the conditions of Mr. Tamblyn’s pretrial release by removing
19
     Special Condition of Release Number Fifteen (15), “Home Detention” and replacing it with a
20
     new Special Condition of “Curfew” from 8:00 p.m. to 8:00 a.m.
21
              The parties request the following language replace the existing Special Condition 15:
22
                       “CURFEW: You must remain inside your residence from 8:00 p.m. until 8:00
23
              a.m. every day, except for employment, education, religious services, medical, substance
24
              abuse, or mental health treatment, attorney visits, court appearances, court ordered
25
              obligations, or other activities pre-approved by the pretrial services officer.”
26
     ///
27
     ///
28

       Stipulation for Modification of
       Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 77 Filed 08/05/21 Page 2 of 3


1            Mr. Tamblyn has been on pretrial release in this district since February 2020, on a
2    $50,000 unsecured appearance bond as well as an appearance bond secured by deeds of trust and
3    co-signed by his uncle, Jerome Espinosa and grandfather, Richard Espinosa. See Dkt. 26
4    (unsecured appearance bond) and Dkt. 29 (appearance bond secured by deeds of trust).
5    Additionally, Mr. Tamblyn has three (3) appointed third party custodians: Richard Espinosa, Sr.,
6    Jerome Espinosa, and Sheri Placencia. Mr. Tamblyn has remained in compliance with all of his
7    conditions of release throughout his time on supervision.
8            The conversion of Mr. Tamblyn’s location monitoring condition to curfew will permit
9    Mr. Tamblyn to regularly exercise outside of his home, spend more time with his family, and
10   develop healthy social habits, all of which are goals which have been repeatedly recommended
11   by Mr. Tamblyn’s mental health counselor. The parties agree and recommend that all other
12   conditions remain in full force and effect. The proposed amended condition is attached to this
13   request. The parties do not request a hearing in this matter in light of this stipulation.
14
15                                                       Respectfully submitted,
16   DATED: August 4, 2021                               HEATHER E. WILLIAMS
17                                                       Federal Defender
18
                                                         /s/ Megan T. Hopkins
19                                                       MEGAN T. HOPKINS
                                                         Assistant Federal Defender
20                                                       Attorney for BRYAN PAUL TAMBLYN
21
22   DATED: August 4, 2021                               PHILLIP A. TALBERT

23                                                       Acting United States Attorney

24                                                       /s/ Christina McCall
                                                         CHRISTINA MCCALL
25
                                                         Assistant United States Attorney
26                                                       Attorney for the United States

27
28

      Stipulation for Modification of
      Conditions of Pretrial Release; [Proposed] Order
       Case 2:20-cr-00014-KJM Document 77 Filed 08/05/21 Page 3 of 3


1                                              [PROPOSED] ORDER
2            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Number 15 for defendant, Bryan Paul Tamblyn, be Amended to replace the
4    condition of Home Detention with a condition of Curfew, as follows:
5            CURFEW: You must remain inside your residence from 8:00 p.m. until 8:00 a.m. every
6    day, except for employment, education, religious services, medical, substance abuse, or mental
7    health treatment, attorney visits, court appearances, court ordered obligations, or other activities
8    pre-approved by the pretrial services officer.
9            All other conditions of pretrial release shall remain in force.
10           The Amended Special Condition of Release is hereby adopted.
11
     DATED: August 4, 2021
12
13                                                       __________________________________
                                                         HON. JEREMY D. PETERSON
14                                                       United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation for Modification of
      Conditions of Pretrial Release; [Proposed] Order
